DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-28-2021 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a method of maneuvering commands that is accomplished through a series of mathematical operations performed by a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claims 2-19 further define operational steps. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The examiner recommends the claims be amended to recite what is performing the selecting, predicting, determining and applying steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua, U.S. Patent Application Publication Number 2005/0040280, published February 24, 2005 in view of Schwartz, et. al., U.S. Patent Number 7,350,744, published April 1, 2008.

As per claims 1 and 20, Hua discloses a method, comprising:
a maneuver that describes a control authority of a guided projectile including a precision guidance munition assembly (Hua, ¶6 and ¶49-50);
predicting an impact point of the guided projectile relative to a target; determining a miss distance based on the predicted impact point relative to the target; determining a maneuver command based on the selected maneuver envelope (Hua, ¶68-69);
and applying the maneuver command to move at least one canard on a canard assembly at an optimal time based, at least in part, on the selected maneuver envelope (Hua, ¶69).
Hua fails to expressly disclose selecting a maneuver envelope.
Schwartz teaches a maneuvering envelope for a projectile (Col. 5, lines 55-67).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a maneuvering envelope in order to gain the benefit of understanding the trajectory and abilities of the projectile.

As per claim 2, Hua as modified by Schwartz discloses the method of claim 1, wherein the selected maneuver envelope is based, at least in part, on a launch velocity and a quadrant elevation of the guided projectile (Schwartz, Col. 5, lines 55-67 and Col. 6, lines 1-15 monitoring thrust control).

As per claim 3, Hua as modified by Schwartz further discloses the method of claim 1, wherein the maneuver envelope is selected from a plurality of maneuver envelopes stored in at least one non-transitory computer- readable storage medium (Schwartz, Col. 5, lines 57-63 using a look up table).

As per claim 4, Hua as modified by Schwartz further discloses the method of claim 1, wherein the maneuver envelope is selected by loading a predetermined maneuver envelope to the at least one non-transitory computer- readable storage medium prior to firing the guided projectile (Hua, Col. 5, lines 55-67).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua and Schwartz as applied to claims 1-4 and 20 above, and further in view of Fresconi, “Guidance and Control of a Fin Stabilized Projectile based on Flight Dynamics with Reduced Sensor and Actuator Requirements”, Army Research Laboratory, published February 2011.

As per claim 5, Hua as modified by Schwartz discloses the method of claim 1 but fails to disclose the particular operational commands of the projectile.
Fresconi teaches command maneuvers identifying an amount of ground maneuver per second as a function of time (pages 13-16).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to define the command parameters in order to gain the benefit of steering the projectile to the target properly as discussed by the prior art of Hua and Fresconi.

As per claim 6, Hua as modified by Schwartz and Fresconi discloses the method of claim 5, wherein the ground maneuver per second as a function of time is based, at least in part, on a roll angle and a maximum canard deflection (Hua, ¶69 and Fresconi, pages 19-20).

As per claim 7, Hua as modified by Schwartz and Fresconi further discloses the method of claim 6, further comprising: selecting the roll angle from a specific time interval of the selected maneuver envelope to reduce the miss distance (Hua, ¶68-69 and Fresconi, pages 19-20).

Allowable Subject Matter
Claims 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619